1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     HOPELYN AUSK
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )   Case No. 2:20-cr-00204-JAM-1
11                                              )
     Plaintiff,                                 )
12                                              )   STIPULATION AND ORDER TO CONTINUE
     vs.                                        )   STATUS CONFERENCE
13                                              )
     HOPELYN AUSK                               )
14                                              )   Date: May 25, 2021
                                                )   Time: 9:30 a.m.
15   Defendant.                                 )   Judge: Hon. John A. Mendez
                                                )
16
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17
     Attorney, through Robert J. Artuz, Special Assistant United States Attorney, attorney for
18
     Plaintiff, Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J.
19
     Beevers, attorneys for Hopelyn Ausk, that the status conference scheduled for May 25, 2021, at
20
     10:00 a.m., be vacated and the matter continued to September 14, 2021, at 9:30 a.m.
21
            The defense requests additional time to conduct an investigation and prepare for trial.
22
     With COVID-19 restrictions lifting, this will provide the opportunity to thoroughly investigate
23
     this case which was difficult with the previous COVID-19 restrictions. For example, the defense
24   needs additional time to prepare by carefully reviewing discovery items and discussing them
25   with the client such as numerous jail phone calls.
26          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27   from the date the parties stipulated through and including September 14, 2021; pursuant to 18
28

                                                     -1-
1    U.S.C. §3161 (h)(1)(D)[pretrial motions], (h)(7)(A) and (B)(iv)[reasonable time to prepare] and
2    General Order 479, Local Code T4 based upon continuity of counsel and defense preparation.
3           Counsel and the defendant also agree that the ends of justice served by the Court granting

4    this continuance outweigh the best interests of the public and the defendant in a speedy trial.

5
     Dated: May 21, 2021
6                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
7
8                                                  /s/ Douglas Beevers
                                                   DOUGLAS BEEVERS
9                                                  Assistant Federal Defender
                                                   Attorney for Defendant
10                                                 HOPELYN AUSK

11   Dated: May 21, 2021

12                                                 PHILLIP A. TALBERT
                                                   Acting United States Attorney
13
                                                   /s/ Robert J. Artuz
14                                                 ROBERT J. ARTUZ
                                                   Special Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
1                                                 ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
4    order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice served by granting the requested continuance
7    and outweigh the best interests of the public and defendants in a speedy trial.
8           It is further ordered the May 25, 2021 status conference shall be continued until September
9    14, 2021, at 9:30 a.m.
10
11
12   DATED: May 21, 2021                              /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
13
                                                      UNITED STATES DISTRICT COURT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
